J-S26014-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE     INTEREST      OF:   M.D.E.S.,   A   IN THE SUPERIOR COURT OF
MINOR                                                PENNSYLVANIA


APPEAL OF: M.J.S., MOTHER                      No. 2250 EDA 2015


           Appeal from the Decree and Order entered June 11, 2015,
      in the Court of Common Pleas of Philadelphia County, Family Court
    Division, at No(s): CP-51-AP-0000301-2015; CP-51-DP-0001711-2014


BEFORE: OLSON, STABILE, and STRASSBURGER*, JJ.

MEMORANDUM BY OLSON, J.:                               FILED MAY 09, 2016

      M.J.S. (“Mother”) appeals from the decree and order, dated and

entered on June 11, 2015, that granted the petitions filed by the

Philadelphia County Department of Human Services (“DHS” or the “Agency”)

seeking to terminate her parental rights to her male child, M.S. (“Child”),

born in January of 2014, pursuant to the Adoption Act, 23 Pa.C.S.

§ 2511(a)(1), (2), (5), and (b), and to change the permanency goal for

Child from reunification to adoption, pursuant to the Juvenile Act, 42 Pa.C.S.

§ 6351. We affirm.1, 2



* Retired Senior Judge assigned to Superior Court.
1
  On August 10, 2015, DHS filed an application to quash Mother’s appeal. In
its application, DHS argued that Mother’s July 9, 2015 notice of appeal
constituted an untimely challenge to orders entered by the trial court on
February 9, 2015 and May 28, 2015. Specifically, DHS alleged that the
February 9 order, which included a finding of aggravated circumstances as to
Child, was a collateral order that Mother needed to appeal within 30 days of
entry. In addition, DHS alleged that the May 28 order was a final order
J-S26014-16



changing Child’s permanency goal from reunification to adoption that Mother
also needed to appeal within 30 days. On September 9, 2015, this Court
denied DHS’ application without prejudice and referred the request for panel
consideration.

After careful review of DHS’ application, the submissions of the parties, the
certified record, and relevant legal authorities, we deny the application with
prejudice. DHS is correct that we have previously declared that a finding of
aggravated circumstances is a collateral order. See In re: R.C., 945 A.2d
182, 184 (Pa. Super. 2008). Nevertheless, while a collateral order may be
appealed as of right, a litigant need not do so. In In re: Estate of Petro,
694 A.2d 627 (Pa. Super. 1997), appeal denied, 706 A.2d 1213 (Pa. 1997),
we said: “We can find no rule of law, either statutory or common law, which
states that a collateral order must be appealed within 30 days of its entrance
or an appeal based upon the substance of the collateral order is forever
precluded.” In re: Estate of Petro, 694 A.2d at 631, citing See Pa.R.A.P.
313(a) (“An appeal may be taken as of right from a collateral order of an
administrative agency or lower court.”). For this reason, we decline DHS’
invitation to declare that Mother lodged an untimely appeal from the
February 9 order.

We also refrain from quashing Mother’s appeal from the order changing
Child’s permanency goal from reunification to adoption.            Following
proceedings before the trial court on May 28, 2015, the court held in
abeyance until June 11, 2015 its decisions with respect to Child’s
permanency goal and termination of Mother’s parental rights. Thus, the
court did not enter a final order until June 11. See Trial Court Opinion,
11/2/15, at 3. In addition, Mother, in her brief, waived argument on the
permanency goal issue in the event this Court determined that DHS proved
its termination case by clear and convincing evidence. See Mother’s Brief at
18. Since the trial court entered its final order on June 11, 2015 and since
we conclude that DHS met its burden of proof before the trial court, we
deem the issues surrounding Child’s permanency goal change to be moot.
2
  We acknowledge that there has been a delay in the disposition of this
children’s fast track matter. We are also aware of our Supreme Court’s
admonishment that children’s fast track cases should be resolved promptly.
In re: T.S.M., 71 A.3d 251, 261 n.21 (Pa. 2013). By way of explanation,
the panel notes that the original certified record was due in this Court by
August 10, 2015. Owing, in part, to the Family Court Division’s relocation to
the Family Court Building in Philadelphia, however, this Court did not receive
the certified record until November 4, 2015. As a result, the briefing
schedule in this case was delayed by nearly three months. Thereafter,
                                    -2-
J-S26014-16


        On May 1, 2015, DHS filed petitions for involuntary termination of the

parental rights of Mother and Child’s putative father, M.D.J., a/k/a, M.J.,

(“Father”), and a petition for a change in Child’s permanency goal to

adoption. On May 28, 2015, DHS filed an amended petition to terminate the

parental rights of Mother and Father.      At the time of the hearing on the

petitions on May 28, 2015, Father was unavailable, as he was incarcerated

at the State Correctional Institution (“SCI”) at Graterford. N.T., 5/28/15, at

7.   Father’s counsel requested, and the trial court granted, a separate

telephonic hearing, with Father in prison, to occur on June 11, 2015. Id. at

7-10.

        At the hearing on May 28, 2015, DHS presented the testimony of Ana

Arguedas,    the   DHS   case   manager    who   works   with   the   family   for

reunification. Id. at 14. DHS then presented the testimony of Eva Bonilla,

the DHS well-being specialist for Child’s medical needs who also supervises

the visits between Child and his family. Id. at 36-37. Mother, represented

by Attorney Chris DiMuzio, testified on her own behalf.     Id. at 45. At the

conclusion of the hearing, the trial court stated that it would defer its

decision on the termination of Mother’s parental rights until it heard the

evidence regarding the termination of Father’s parental rights on June 11,



Mother requested and received a one-month extension in which to file her
brief. In addition, DHS received a short extension. The panel concludes that
while certain external factors have delayed the disposition in this appeal, the
Superior Court has worked diligently toward prompt resolution of this
dispute.
                                     -3-
J-S26014-16


2015. N.T., 5/28/15, at 70. The trial court explained that it was affording

Mother an opportunity to sign a voluntary relinquishment of her parental

rights.   Id. at 69-70.    Mother did not voluntarily relinquish her parental

rights.

        On June 11, 2015, Father was not available telephonically, as he had

been transferred to SCI at Camp Hill, and no arrangements had been made

for him to be on the telephone at the commencement of the hearing. Id. at

5-11.     The trial court found that DHS made reasonable efforts to serve

Father with notice of the hearing, and proceeded with the hearing.      Id. at

15.     DHS presented the testimony of Ms. Arguedas as to Father.       Id. at

11-15.

        In its opinion entered on November 2, 2015, the trial court made the

following factual findings based on the testimony and documentary evidence

admitted at the hearings.

        This family became involved with the [D]epartment of Human
        Services on July 14, 2014, when DHS received a Child Protected
        [sic] Services (“CPS”) report alleging that [F]ather took []Child
        to the hospital for a scheduled medical appointment. Child had
        been born prematurely at twenty-seven weeks gestation at
        home. Child had been previously hospitalized for two months.
        Between May 8, 2014 and July 7, 2014, Mother and [F]ather
        failed to take []Child to ten scheduled medical appointments.
        While at the hospital, []Child was diagnosed as suffering from a
        partial skull fracture and bilateral retinal hemorrhaging. The
        report alleged that parents were unable to explain how Child
        sustained the injuries and both Mother and [F]ather were the
        primary caregivers. It was suspected that Child’s injuries were
        the result of non-accidental trauma resulting in child abuse.
        Child may be suffering from the effects of shaken baby
        syndrome. This report was indicated.

                                      -4-
J-S26014-16



     On July 15, 2014, DHS received allegations that parents were in
     a very violent domestic abuse relationship. DHS visited Mother’s
     home and found it to be appropriate. Mother was unable to
     provide an explanation as to how Child sustained his injuries.
     During the visit, Mother appeared to be afraid of [F]ather. On
     July 16, 2014, [F]ather was arrested and charged with
     aggravated assault, endangering the welfare of children where a
     parent, guardian or other custodian commits the offense of
     simple assault, recklessly endangering another person, and
     harassment by subjecting another to physical contact. Bail was
     set at $750,000.00.     And, a [s]tay [a]way [o]rder against
     [F]ather was issued. Father was incarcerated.

     Child remained in the hospital for a few days. On July 18, 2014,
     Child was ready for discharge from the hospital. DHS obtained
     an Order of Protective Custody (“OPC”). On July 19, 2014, while
     visiting with Mother [sic], Mother attempted to provide an
     explanation of []Child’s injuries by indicating that []Child
     sustained the injuries when maternal aunt’s children had
     accidentally hit [C]hild with a toy during a visit at Mother’s house
     on July 14, 2014. At the shelter care hearing, the trial court
     lifted the OPC and ordered the temporary commitment to stand.
     Child was in foster care. At the adjudicatory hearing on July 29,
     2014, []Child was adjudicated dependent with a full commitment
     to DHS. The court ordered Mother for mental health services
     and to the Achieving Reunification Center (“ARC”) for
     appropriate services. Child was allowed to be moved to the
     home of maternal aunt.

     On September 5, 2014 a Simple Case Plan (“SCP”) was
     developed for the family. Mother’s objectives were: to attend a
     mental health evaluation; [and] to attend ARC for parenting,
     employment, women’s empowerment, anger management,
     attend Child’s medical appointments, and visitation. The case
     was being handled by a Community Umbrella Agency (“CUA”).
     Mother attended the SCP meeting and agreed to comply. On
     January 7, 2015, Mother’s SCP was reviewed and remained the
     same as previous SCP. On February 8, 2015, CUA was informed
     that Mother had been inactive at ARC since September 2014,
     declined employment services on December 30, 2014, and was
     discharged on January 30, 2015, from anger management due
     to lack of attendance. At a permanency hearing on February 9,
     2015, the trial court ordered []Child to remain as committed;

                                    -5-
J-S26014-16


      that Mother be referred to mental health services; that Child
      attends [sic] all medical appointments; and that Mother have
      weekly supervised visits at the [A]gency. Mother was rated
      non-compliant with the permanency plan. The trial court also
      found that child abuse and aggravated circumstances existed as
      to both Mother and [F]ather[,] and DHS did not need to make
      reasonable efforts to preserve and reunify the family.        On
      February 13, 2015, a review of Mother’s SCP was held with
      Mother present. Additional SCP objectives for Mother were
      formulated as follows: to receive a mental health evaluation with
      IQ testing; to follow psychiatric recommendations from her
      hospitalization at psychiatric hospital; apply for medical
      insurance; and comply with all previous SCP objectives. On
      March 10, 2015, the trial court held a permanency review
      hearing whereby the [c]hild remained as committed and ordered
      the goal to be changed to adoption.

Trial Court Opinion, 11/2/15, at 1-3.

      On June 11, 2015, the trial court entered separate decrees terminating

the parental rights of Mother and Father to Child, and an order changing

Child’s permanency goal to adoption.3 On June 19, 2015, Mother, through

Attorney David J. Averett, filed a motion for reconsideration of the June 11,

2015 termination decree.    We note that this document is in the certified

record for the dependency matter, but not the record for the termination

matter. The trial court did not rule on Mother’s motion for reconsideration.

      On July 9, 2015, Mother, through Attorney Averett, filed a notice of

appeal, along with a concise statement of errors complained of on appeal.

The trial court noted that, at the time of trial, Attorney DiMuzio represented

Mother; however, Attorney Averett filed Mother’s appeal, without a

3
 Neither Father nor any other putative father has filed a separate notice of
appeal, nor is any such individual a party to this appeal.


                                    -6-
J-S26014-16


withdrawal of appearance from Mother’s trial counsel or an entry of

appearance from Mother’s appellate counsel.4      The trial court stated the

following concerning its review of Mother’s concise statement and the issues

on appeal.

     On appeal, Mother’s appealed [sic] attorney filed a [Concise]
     Statement of Errors [Complained of on Appeal] with a lot of
     extra verbiage in non-compliance with Pa.R.A.P. 1925(b) since it
     was not concise. However[,] the trial court consolidated and re-
     drafted for appeal purposes the issues as follows:

         1. The trial court erred and abused its discretion when it
         found,     on    February     9,    2015,      [a]ggravated
         [c]ircumstances existed as to Mother based on [C]hild
         being a victim of physical abuse resulting in serious bodily
         injury, sexual violence or aggravated neglect by the
         parent and no reasonable efforts are to be made to
         preserve and reunify Child with Mother.

         2. The trial court erred and abused its discretion when it
         found that DHS had met its burden by clear and
         convincing evidence to terminate Mother’s parental rights
         pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),
         (2), (5).

         3. The trial court erred and abused its discretion in
         changing     the   permanent placement   goal    from
         reunification to adoption.

     It should be noted that on the Statement of Errors filed by
     Mother’s appeal counsel, Mother did not appeal whether the trial

4
  The trial court explained that, on July 15, 2015, it ordered the notes of
testimony for the February 9, 2015, May 28, 2015, and June 11, 2015
hearings. On August 8, 2015, the trial court received the February 9, 2015
and June 11, 2015 notes of testimony, only. The trial court then made
second and third requests for the notes of testimony on September 14, 2015
and September 22, 2015, respectively. At the end of the business day on
September 22, 2015, the trial court received the notes of testimony for May
28, 2015. Trial Court Opinion, 11/2/15, at 1 n.1.


                                    -7-
J-S26014-16


      court erred and abused its discretion when it found that DHS had
      met its burden by clear and convincing evidence to terminate
      Mother’s parental rights pursuant to the Adoption Act, 23
      Pa.C.S.A. § 2511(b) and that involuntarily terminating [M]other’s
      parental rights best served the emotional needs and welfare of
      Child; therefore, Mother has waived this issue on appeal.

Trial Court Opinion, 11/2/15, at 3-4.

      In her brief on appeal, Mother raises the following issues:

      Whether there was sufficient evidence to support the final orders
      of Judge Joseph Fernandes, dated May 28, 2015 and June 11,
      2015, in Case No. CP-51-DP-0001711-2014, terminating the
      parental rights of MJS with respect to her child, M.D.E.S. Stated
      another way, whether DHS met its burden of proof of
      establishing by clear and convincing evidence the elements of
      § 2511(a)(1), (2), (5) and (b)[?]

      Whether there was sufficient evidence to support the [f]inal
      [o]rder of Judge Joseph Fernandes, dated June 11, 2015, in
      Case No. CP-51-AP-0000301-2015, approving a goal change
      from reunification to adoption. Stated another way, whether
      DHS met its burden of proof of establishing by clear and
      convincing evidence that the goal should have been changed
      from reunification with Mother to adoption[?]

Mother’s Brief at 6.   Although Mother purports to challenge a termination

decree and goal change order dated May 28, 2015, the trial court entered

the final termination decree and goal change order in this matter on June

11, 2015. See Trial Court Opinion, 11/2/15, at 3.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if

                                      -8-
J-S26014-16


     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010).         If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., [614
     Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
     As has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
     630, 634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (Pa.

2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained: “[t]he standard of clear and convincing evidence is defined

as testimony that is so “clear, direct, weighty and convincing as to enable

                                   -9-
J-S26014-16


the trier of fact to come to a clear conviction, without hesitance, of the truth

of the precise facts in issue.”   Id. (quoting In re J.L.C., 837 A.2d 1247,

1251 (Pa. Super. 2003)).

       This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under section

2511(a)(1), (2), (5), and (b). We shall focus on subsections 2511(a)(1) and

(b).

       Section 2511 provides, in relevant part, as follows:

       § 2511. Grounds for involuntary termination

       (a) General rule.─The rights of a parent in regard to a
       child may be terminated after a petition filed on any of the
       following grounds:

              (1) The parent by conduct continuing for a period of
       at least six months immediately preceding the filing of the
       petition either has evidenced a settled purpose of
       relinquishing parental claim to a child or has refused or
       failed to perform parental duties.


       (b) Other considerations.─The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare
       of the child. The rights of a parent shall not be terminated
       solely on the basis of environmental factors such as
       inadequate housing, furnishings, income, clothing and
       medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to
       subsection (a)(1), (6) or (8), the court shall not consider
       any efforts by the parent to remedy the conditions


                                     - 10 -
J-S26014-16


     described therein which are first initiated subsequent to
     the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows:

     To satisfy the requirements of section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform
     parental duties.

                                   ***

         Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

        [T]o be legally significant, the [post-abandonment] contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and
        must demonstrate a serious intent on the part of the
        parent to recultivate a parent-child relationship and must
        also demonstrate a willingness and capacity to undertake
        the parental role. The parent wishing to reestablish his
        parental responsibilities bears the burden of proof on this
        question.




                                   - 11 -
J-S26014-16


In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Further, regarding the definition of “parental duties,” this Court has

stated as follows:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A
      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

      With regard to section 2511(a)(1), the trial court stated as follows:



                                    - 12 -
J-S26014-16


     DHS filed its petition to terminate Mother’s parental rights on
     May 1, 2015, with an amended petition also filed on May 28,
     2015. (N.T. 5/28/15, pg. 56), (See time stamped petitions).
     During the last six months, immediately preceding the filing of
     the petition, Mother has continuously failed to perform her
     parental duties. Nonetheless, as required in In re B.N.M., the
     court considers the entire case history. DHS developed Mother’s
     goals and objectives as part of her SCP, and Mother was aware
     of them since she actually engaged in some of them but has not
     successfully completed any programs. Mother’s objectives were
     to participate in parenting classes [and programs supporting]
     women’s      empowerment,      individual   counseling,    anger
     management, job training, housing and visitation.           (N.T.
     05/28/15, pg. 15-16, 21).        Mother’s SCP objectives were
     developed on September 5, 2014. Mother attended the SCP
     meeting. (See Petition For Involuntary Termination of Parental
     Rights Exhibit A). CUA has been working with the family since
     July 18, 2014. Mother was referred for services in order to meet
     her SCP objectives. Even after the trial court found aggravated
     circumstances with no reasonable efforts to be made to reunify
     Child with Mother, CUA still has attempted to help Mother
     comply with her SCP objectives. (N.T. 05/28/15, pgs. 13-14,
     20). Throughout the life of the case, Mother has failed to
     successfully complete her SCP objectives, except for housing.
     (N.T. 05/28/15, pgs. 21, 21). Mother has been referred to ARC
     numerous times. At the [p]ermanency hearing on February 9,
     2015, the trial court found Mother non-compliant with her SCP
     objectives. (N.T. 05/28/15, pg. 26).

     The record established Mother only attended three parenting
     classes and was discharged from ARC for lack of attendance.
     (N.T. 05/28/15, pg. 17). Enrollment in parent placement groups
     are [sic] not the same as enrollment in parenting classes. (N.T.
     05/28/15, pgs. 32-33). Mother has never even enrolled in
     women’s empowerment even after admitting to being in a
     domestic violent relationship. (N.T. 5/28/15, pgs. 16-17, 31).
     Mother was referred for mental health services. Mother has a
     history of anxiety, depression and being hospitalized. Mother
     attended a psychiatric evaluation that recommended individual
     therapy and medication, but she has not followed the
     recommendations or provided documentation that she is enrolled
     in individual therapy. (N.T. 5/28/15, pgs. 19-20, 25). Mother
     admitted not consistently attending her mental health therapy.
     (N.T. 05/28/15, pgs. 46, 48). As to anger management, Mother

                                  - 13 -
J-S26014-16


      finally started to attend, but she still has not completed the
      program. (N.T. 05/28/15, pg. 25). As to job training, Mother
      declined services. (N.T. 05/28/15, pg. 20). Although Mother
      claims to be looking for jobs, she has not provide [sic] any proof
      of her efforts to CUA. (N.T. 05/28/15, pgs. 20, 49). As [to]
      visits with []Child, Mother always had only supervised visits.
      (N.T.. 05/28/15, pg. 28-29). When Mother was hospitalized, her
      visits with []Child stopped.     (N.T. 02/09/15, pgs. 38, 41).
      Mother is allowed to attend medical appointments.            [N.T.,
      5/28/15, at 24, 39-41.] Child is a very needy infant. (N.T.
      05/28/15, pgs. 28, 33, 37). Mother only recently, two months
      before the filing of the petitions, started to consistently attend
      []Child’s medical appointments. (N.T. 05/28/15, pgs. 36-37).

      Mother’s lack of compliance has continued for at least six months
      prior to the filing of the termination petition. Mother has failed
      to achieve her SCP objectives, except for housing, during the life
      of the case. As a result, the trial court found that Mother
      evidenced a settled purpose of relinquishing her parental claim,
      and refused or failed to perform parental duties during the
      six-month period immediately preceding the filing of the petition
      as required by § 2511(a)(1) of the Adoption Act. DHS has met
      its burden or clear and convincing evidence.

Trial Court Opinion, 11/2/16, at 7-12.

      After our careful review of the trial court’s application of the law to the

facts of this case, we find no reason to disturb the trial court’s conclusions

that Mother failed to perform her parental duties with regard to Child for the

requisite six-month period.     We also find no reason to disturb the trial

court’s conclusion that Mother’s explanation for her conduct, i.e., that she

was more than minimally compliant with her SCP, and that her initial

non-compliance was due to Father’s physical abuse of her and the removal

of her only child causing her to be severely depressed, lacked credibility.

Additionally, we find no reason to disturb the trial court’s determination that


                                     - 14 -
J-S26014-16


Mother did not adequately explain her post-abandonment contact, as she

failed to achieve her SCP objectives, except for housing, during the life of

the case. Thus, the trial court’s determinations regarding section 2511(a)(1)

are supported by competent, clear and convincing evidence in the record.

See In re Adoption of S.P., 616 Pa. at 325-326, 47 A.3d at 826-827.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (Pa. 2013).




                                    - 15 -
J-S26014-16


      The trial court found that Mother waived her challenge to section

2511(b) by failing to specifically raise this issue in her concise statement of

errors complained of on appeal. See Trial Court Opinion, 11/2/16, at 4. We

agree that this issue was not raised in Mother’s concise statement,

therefore, any challenge to section 2511(b) is waived. In the Interest of

G.D., 61 A.3d 1031, 1036, n.3 (Pa. Super. 2013) quoting Krebs v. United

Refining Co., 893 A.2d 776, 797 (Pa. Super. 2007) (“any issue not raised in

a statement of matters complained of on appeal is deemed waived.”).

However, even if this issue were not waived it would be meritless. Based on

the testimony of Ms. Arguedas, the trial court found that it is in Child’s best

interest to have a stable, nurturing, and permanent home. Id. at 10 (citing

N.T., 5/28/15, at 21-22). Ms. Arguedas also testified that Child would not

suffer any irreparable harm from the termination of Mother’s parental rights.

Id. at 21.    There has not been any witnessed bond between Child and

Mother. Id. Child has been in foster care since the case was opened in July

of 2014.     Id.   Ms. Arguedas testified that, even with Mother’s visitation

being consistent, termination was still in Child’s best interests, and that

Mother has only been offered supervised visits.     Id. at 22.   Ms. Arguedas

had last seen Child in his foster home on May 11, 2015, where she found

that he was safe, and that his foster parents were meeting his needs. Id. at

23.   Ms. Arguedas observed the interaction between Child and his foster

parents, and found that Child developed an extremely close bond in the pre-


                                     - 16 -
J-S26014-16


adoptive foster home where he had been placed in February of 2015. Id.

Ms. Arguedas stated that Child looks to his foster mother to meet his needs

and to take him to medical appointments. Id. at 24. Although Mother had

been consistent in attending Child’s medical appointments, Child looks to his

foster mother, not Mother, at the medical appointments. Id.

      There is sufficient, competent evidence in the record from which the

trial court could properly conclude that Child’s foster parents have provided

for his developmental, physical, and emotional needs and welfare, and that

Mother will not be able to provide for Child’s needs. The trial court properly

concluded from the evidence that Child’s best interests would be served by

the termination of Mother’s parental rights.

      Further, the trial court properly found that there is no bond between

Child and Mother. We have stated that, in conducting a bonding analysis,

the court is not required to use expert testimony, but may rely on the

testimony of social workers and caseworkers. In re Z.P., 994 A.2d at 1121.

This Court has observed that no bond worth preserving is formed between a

child and a natural parent where the child has been in foster care for most of

the child’s life, and the resulting bond with the natural parent is attenuated.

In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).           Mother failed to

“exhibit [the] bilateral relationship which emanates from the parent[’s]

willingness to learn appropriate parenting . . . .” In re K.K.R.S., 958 A.2d

529, 534 (Pa. Super. 2008).       From the evidence, the trial court could


                                    - 17 -
J-S26014-16


properly find that Mother did not put herself in a position to assume daily

parenting responsibilities and develop a tangible bond with Child. See In re

J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003).

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. We stated in In re Z.P., a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding Child’s needs and

welfare and the absence of any bond with Mother, we conclude that, even if

this issue were not waived, the trial court did not abuse its discretion in

finding that termination was proper under section 2511(b).           See In re

Adoption of S.P., 616 Pa. at 325-26, 47 A.3d at 826-27. Accordingly, we

affirm the termination decree.

      Next, Mother asserts that there was insufficient evidence to support

the order changing the permanency goal for Child from reunification to

adoption.   In her brief, Mother states that she is not submitting any


                                     - 18 -
J-S26014-16


argument on this issue, and, if there is sufficient evidence to support the

termination of her parental rights, she is not challenging the goal change.

Mother’s Brief, at 18. Pursuant to Pa.R.A.P. 2119 (a), “The argument shall

be divided into as many parts as there are questions to be argued . . .

followed by such discussion and citation of authorities as are deemed

pertinent.” In addition, Rule 2119(b) provides, “Citations of authorities must

set forth the principle for which they are cited.”        Pa.R.a.P. 2119(b).

“Appellate arguments which fail to adhere to these rules may be considered

waived, and arguments which are not appropriately developed are waived.

Arguments not appropriately developed include those where the party has

failed to cite any authority in support of a contention.” Lackner v. Glosser,

892 A.2d 21, 29-30 (Pa. Super. 2006) (citations omitted). Applying these

principles, and as we find that the trial court’s determinations regarding

section 2511(a)(1) and (b) of the Adoption Act are supported by sufficient,

competent evidence in the record, we hold that Mother waived any challenge

to the order changing the permanency goal for Child from reunification to

adoption. For each of the foregoing reasons, we affirm the decree and order

entered by the trial court.

      Decree and order affirmed. Application to quash denied.




                                    - 19 -
J-S26014-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/9/2016




                          - 20 -